Case 1:19-cv-00493-LO-MSN Document 15 Filed 05/30/19 Page 1 of 1 PageID# 44



                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                              Alexandria Division


Stephanie Wilbum,
                          Plaintiff,
V.                                                             ];19cv493-LO-MSN

Topgolf International, Inc.,
                          Defendant.


                                                    ORDER


        AFed.R.Civ.P, 16(b)PRETRIAL CONFERENCE will be held on Wednesday, June 26. 2019 at
11:00 a.m. before a magistratejudge. The parties shall confer before this conference to consider the claims,
defenses, possibilities of a prompt settlement or resolution of the case, trial before a magistrate judge, to
arrange for the disclosures required by Rule 26(a)( I), and to develop a discovery plan which will complete
discovery by Friday, October 11. 2019. A party may not exceed five (5) non-party, non-expert witness
depositions and may not serve on any other party more than thirty(30) interrogatories, including parts and
subparts, without leave ofcourt. Proposed discovery plans must be filed by the Wednesday one week before
the Rule 16(b) pretrial conference.

        Any party required to file an answer must do so within twenty(20)days.

        The FINAL PRETRIAL CONFERENCE will be held on Friday, October 18. 2019
at 1:30 p.m.


        The parties must electronically file on or before the final pretrial conference the Rule 26(a)(3)
disclosures and a list ofthe exhibits to be used at trial, a list ofthe witnesses to be called at trial and a written
stipulation of uncontested facts. The exhibits themselves or a copy should be exchanged with opposing
counsel before the conference. Objections to exhibits must be filed within 10 days after the conference;
otherwise the exhibits shall stand admitted in evidence. The original exhibits shall be delivered to the clerk
as provided by Local Rule 79(A). Non-expert witnesses and exhibits not so disclosed and listed will not be
permitted at trial except for impeachment or rebuttal, and no person mav testify whose identity, being subiect
to disclosure or timely requested in discovery, was not disclosed in time to be deposed or to permit the
substance of his knowledge and opinions to be ascertained,            The trial of this case will be set for a day
certain, within 4-8 weeks of the final pretrial conference.

         Discovery may begin as of receipt of this Order.

        PERSONAL IDENTIFIERS MUST BE REDACTED FROM ALL PUBLICLY FILED
PLEADINGS AND EXHIBITS IN ACCORDANCE WITH LOCAL RULE 7(C).




 Alexandria, Virginia
 May 30, 2019
                                                           1. .X LW b J xl W
